Citation Nr: 1143883	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  06-16 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a residual shell fragment wound (SFW) scar on the back of the head.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1940 to March 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Louisville, Kentucky. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2007.  A transcript of the hearing is associated with the claims file.

In January 2008 the Board denied the Veteran's claim for service connection for a residual SFW scar on the back of the head, and the Veteran appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in February 2011 and March 2011 Order, the Court set aside the portion of the Board's January 2008 determination that pertained to the claimed scar on the back of the head and remanded the claim to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a February 2011 memorandum decision, the Court set aside and remanded the portion of the Board's January 2008 determination that pertained to the claimed scar on the back of the head in part because VA did not provide the Veteran with a VA examination and medical opinion to identify whether the Veteran in fact has a residual scar on the back of his head that is related to being wounded during the bombing of Pearl Harbor.  Therefore, the claim must be remanded to the RO to provide the Veteran with a VA scars examination and medical opinion to determine whether the Veteran currently has a scar on the back of his head and to address the current nature and etiology of any such scar found on examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA scars examination to determine the nature and etiology of his claimed residual SFW scar on the back of the head.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

After thoroughly reviewing the record and examining the Veteran, and after considering the Veteran's lay statements regarding being hit in the back of the head by shrapnel during the bombing of Pearl Harbor, the examiner is requested to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a residual SFW scar on the back of the head.  A medical analysis and rationale must be included with the requested opinion.  The examiner should use his or her best judgment in rendering an opinion; if the examiner cannot reach a conclusion, he or she must thoroughly explain the basis for that conclusion.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



